Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 15, 2022

                                       No. 04-22-00312-CV

                            IN THE INTEREST OF M.R.P., a Child

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00799
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due June 2, 2022 but was not filed. On
June 3, 2022, this court notified the court reporter by letter that the reporter’s record was late and
instructed the court reporter to file the record by June 13, 2022. As of the date of this order, the
record has not been filed. Accordingly, we ORDER the court reporter to file the reporter’s
record by June 27, 2022. See TEX. R. APP. P. 35.3(c).

       In the unforeseen event that the court reporter does not comply with this order, we may
be required to initiate contempt proceedings.


       It is so ORDERED on this 15th day of June, 2022.

                                                                          PER CURIAM



       ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ, Clerk of Court